      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 1 of 11




 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
10
                           UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12
13     Scott Johnson,                          Case No.
14               Plaintiff,
                                               Complaint For Damages And
15       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
16     Antonio J. Gatto, in individual and     Act; Unruh Civil Rights Act
       representative capacity as trustee
17     UTAD December 17, 1992;
       August R. Gatto II, in individual
18     and representative capacity as
       trustee UTAD December 17, 1992;
19     El Sol Market, Inc., a California
       Corporation; and Does 1-10,
20
                 Defendants.
21
22
           Plaintiff Scott Johnson complains of Antonio J. Gatto, in individual and
23
     representative capacity as trustee UTAD December 17, 1992; August R. Gatto
24
     II, in individual and representative capacity as trustee UTAD December 17,
25
     1992; El Sol Market, Inc., a California Corporation; and Does 1-10
26
     (“Defendants”), and alleges as follows:
27
28


                                           1

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 2 of 11




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 3   level C-5 quadriplegic. He cannot walk and also has significant manual
 4   dexterity impairments. He uses a wheelchair for mobility and has a specially
 5   equipped van.
 6     2. Defendant Antonio J. Gatto, in individual and representative capacity as
 7   trustee UTAD December 17, 1992, owned the real property located at or
 8   about 705 N. 13th Street, San Jose, California, in September 2018.
 9     3. Defendant August R. Gatto II, in individual and representative capacity
10   as trustee UTAD December 17, 1992, owned the real property located at or
11   about 705 N. 13th Street, San Jose, California, in September 2018.
12     4. Defendant Antonio J. Gatto, in individual and representative capacity as
13   trustee UTAD December 17, 1992, owned the real property located at or
14   about 705 N. 13th Street, San Jose, California, in October 2018.
15     5. Defendant August R. Gatto II, in individual and representative capacity
16   as trustee UTAD December 17, 1992, owned the real property located at or
17   about 705 N. 13th Street, San Jose, California, in October 2018.
18     6. Defendant Antonio J. Gatto, in individual and representative capacity as
19   trustee UTAD December 17, 1992, owned the real property located at or
20   about 705 N. 13th Street, San Jose, California, in December 2018.
21     7. Defendant August R. Gatto II, in individual and representative capacity
22   as trustee UTAD December 17, 1992, owned the real property located at or
23   about 705 N. 13th Street, San Jose, California, in December 2018.
24     8. Defendant Antonio J. Gatto, in individual and representative capacity as
25   trustee UTAD December 17, 1992, owns the real property located at or about
26   705 N. 13th Street, San Jose, California, currently.
27     9. Defendant August R. Gatto II, in individual and representative capacity
28   as trustee UTAD December 17, 1992, owns the real property located at or


                                            2

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 3 of 11




 1   about 705 N. 13th Street, San Jose, California, currently.
 2     10. Defendant El Sol Market, Inc. owned El Sol Market located at or about
 3   705 N. 13th Street, San Jose, California, in September 2018.
 4     11. Defendant El Sol Market, Inc. owned El Sol Market located at or about
 5   705 N. 13th Street, San Jose, California, in October 2018.
 6     12. Defendant El Sol Market, Inc. owned El Sol Market located at or about
 7   705 N. 13th Street, San Jose, California, in December 2018.
 8     13. Defendant El Sol Market, Inc. owns El Sol Market (“Market”) located at
 9   or about 705 N. 13th Street, San Jose, California, currently.
10     14. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     15. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     16. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            3

     Complaint
       Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 4 of 11




 1     17. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     18. Plaintiff went to the Market in September 2018, October 2018 and
 7   December 2018 went with the intention to avail himself of its goods or
 8   services, motivated in part to determine if the defendants comply with the
 9   disability access laws.
10     19. The Market is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12     20. Parking spaces are one of the facilities, privileges, and advantages
13   offered by Defendants to patrons of the Market.
14     21. Unfortunately, although parking spaces were one of the facilities
15   specifically reserved for patrons, there were no compliant, accessible handicap
16   parking spaces available for persons with disabilities that complied with the
17   Americans with Disability Act Accessibility Guidelines during plaintiff’s visits.
18     22. Instead, there was just a single parking stall in the parking lot that had a
19   faded International Symbol of Accessibility (ISA) logo in it. Next to the parking
20   stall with the logo, there were white diagonal lines that did not have a “NO
21   PARKING” warning in it. And there was no blue paint surrounding the parking
22   stall or access aisle.
23     23. Not surprisingly, other vehicles routinely park in the old access aisle.
24     24. Additionally, during plaintiff’s visits to the subject property in
25   September 2018 and October 2018, cars parked in the designated parking
26   stall marked and reserved for persons with disabilities. The cars did not have
27   disability placard, license plate or tag.
28     25. In January 2019, when an investigator went to the property to capture


                                                 4

     Complaint
       Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 5 of 11




 1   images and get various measurements, the investigator saw that cars were
 2   parked in the designated parking stall and access aisle ostensibly designed for
 3   persons with disabilities. The cars did not have disability placards, disability
 4   license plates or tags.
 5     26. The defendants have no policy of prohibiting ambulatory persons, who
 6   have no right to use the parking stall designed for persons with disabilities,
 7   from using the parking stall.
 8     27. Finally, the parking stall and access aisle designed and reserved for
 9   persons who drive vans were not level with each other. The access aisle had
10   slopes greater than 2.1%.
11     28. Paths of travel are another one of the facilities, privileges, and
12   advantages offered by Defendants to patrons of the Market.
13     29. Although there were shelves and merchandise aisles open to customers
14   for shopping, the paths of travel in and throughout these merchandise aisles
15   were not accessible because the defendants had a practice of placing
16   merchandise and merchandise display on the route of travel, which restricted
17   passage to less than 36 inches in width.
18     30. In fact, the narrowest path of travel was about 24 inches wide. This is
19   not accessible for plaintiff.
20     31. Currently, although there are shelves and merchandise aisles open to
21   customers for shopping, paths of travel in and throughout these merchandise
22   aisles are not accessible to wheelchair users because the defendants have a
23   practice of placing merchandise and merchandise display on the route of
24   travel, which restricts passage to less than 36 inches in width.
25     32. Defendants have failed to maintain in operable working condition those
26   features of facilities and equipment that are required to be readily accessible to
27   and usable by persons with disabilities at the Subject Property.
28     33. Plaintiff personally encountered these barriers.


                                             5

     Complaint
       Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 6 of 11




 1     34. This inaccessible facility denied the plaintiff full and equal access and
 2   caused him difficulty.
 3     35. The defendants have failed to maintain in working and useable
 4   conditions those features required to provide ready access to persons with
 5   disabilities.
 6     36. The barriers identified above are easily removed without much
 7   difficulty or expense. They are the types of barriers identified by the
 8   Department of Justice as presumably readily achievable to remove and, in fact,
 9   these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     37. For example, there are numerous paint/stripe companies that will come
13   and stripe a parking stall and access aisle and install proper signage on rapid
14   notice, with very modest expense, sometimes as low as $300 in full
15   compliance with federal and state access standards.
16     38. Plaintiff will return to the Market to avail himself of its goods or services
17   and to determine compliance with the disability access laws. He is currently
18   deterred from doing so because of his knowledge of the existing barriers. If the
19   barriers are not removed, the plaintiff will face unlawful and discriminatory
20   barriers again.
21     39. Given the obvious and blatant nature of the barriers and violations
22   alleged herein, the plaintiff alleges, on information and belief, that there are
23   other violations and barriers on the site that relate to his disability. Plaintiff will
24   amend the complaint, to provide proper notice regarding the scope of this
25   lawsuit, once he conducts a site inspection. However, please be on notice that
26   the plaintiff seeks to have all barriers related to his disability remedied. See
27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                               6

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 7 of 11




 1   disability removed regardless of whether he personally encountered them).
 2
 3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5   Defendants.) (42 U.S.C. section 12101, et seq.)
 6     40. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.
 9     41. Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods and services of any
11   place of public accommodation is offered on a full and equal basis by anyone
12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13   § 12182(a). Discrimination is defined, inter alia, as follows:
14            a. A failure to make reasonable modifications in policies, practices,
15                or procedures, when such modifications are necessary to afford
16                goods,    services,    facilities,   privileges,    advantages,   or
17                accommodations to individuals with disabilities, unless the
18                accommodation would work a fundamental alteration of those
19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            b. A failure to remove architectural barriers where such removal is
21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
23                Appendix “D.”
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                             7

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 8 of 11




 1               the bathrooms, telephones, and drinking fountains serving the
 2               altered area, are readily accessible to and usable by individuals
 3               with disabilities. 42 U.S.C. § 12183(a)(2).
 4     42. Any business that provides parking spaces must provide accessible
 5   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
 6   parking space, the space must be properly marked and designated. Under the
 7   ADA, the method, color of marking, and length of the parking space are to be
 8   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
 9   502.3.3. Under the California Building Code, to properly and effectively
10   reserve a parking space for persons with disabilities, each parking space must
11   be at least 216 inches in length. CBC § 11B-502.2 Under the California
12   Building Code, to properly and effectively reserve a parking space for persons
13   with disabilities, each such space must be identified with a reflectorized sign
14   permanently posted adjacent to and visible from each stall or space. CBC §
15   1129B.4. The sign must consist of the International Symbol of Accessibility
16   (♿) in white on a blue background. Id. It cannot be smaller than 70 square
17   inches and must be mounted so that there is a minimum of 80 inches from the
18   bottom of the sign to the parking space. Id. Signs must be posted so that they
19   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
20   additional language below the symbol of accessibility must state, “Minimum
21   Fine $250” to ensure that the space remains available for persons with
22   disabilities. Id. Another sign must be posted in a conspicuous place at the
23   entrance to the parking lot or immediately adjacent to each handicap parking
24   space, with lettering 1 inch in height, that clearly and conspicuously warn that
25   unauthorized vehicles parking in the handicap parking spaces can be towed at
26   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
27   must have a profile view of a wheelchair occupant (♿) that is 36 inches by 36
28   inches. Id. And the surface of the access aisle must have a blue border. CBC §


                                            8

     Complaint
       Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 9 of 11




 1   1129B.3. The words “NO PARKING” in letters at least a foot high must be
 2   painted on the access aisle. Id.
 3     43. Here, there was a faded International Symbol of Accessibility logo in the
 4   parking space. And there were white diagonal lines that did not have a “NO
 5   PARKING” warning in the area adjacent to the parking stall ostensibly
 6   designed for persons with disabilities. There was also no blue striping that
 7   outlined a parking stall and access aisle for persons with disabilities.
 8     44. Under the 2010 Standards, access aisles shall be at the same level as the
 9   parking spaces they serve. Changes in level are not permitted. 2010 Standards
10   502.4. “Access aisle are required to be nearly level in all directions to provide
11   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
12   502.4 Advisory.
13     45. Here, the failure to provide level parking is a violation of the law.
14     46. The minimum clear width of an accessible route shall be 36 inches.
15   2010 Standards § 403.5.1.
16     47. Here, the failure to provide accessible paths of travel inside the Market
17   is a violation of the ADA.
18     48. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   1991 Standards.
21     49. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24     50. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27
28


                                              9

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 10 of 11




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      51. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.  The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California.  Cal.
10   Civ. Code §51(b).
11      52. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act.  Cal. Civ. Code, § 51(f).
13      53. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      54. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      55. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                             10

     Complaint
      Case 5:19-cv-00260-VKD Document 1 Filed 01/15/19 Page 11 of 11




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: January 10, 2019          CENTER FOR DISABILITY ACCESS
14
15
16                                    By: ____________________________________
17                                           Chris Carson, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                           11

     Complaint
